Citation Nr: 0021202	
Decision Date: 08/11/00    Archive Date: 08/18/00

DOCKET NO.  97 - 23 846	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

Entitlement to a rating in excess of 50 percent for post-
traumatic stress disorder. 

Entitlement to a compensable rating for bilateral defective 
hearing.  

Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities.

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant





ATTORNEY FOR THE BOARD

Frank L. Christian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to November 
1970, including service in the Republic of Vietnam. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of July 1993 and May 
1997 from the Department of Veterans Affairs (VA) Regional 
Office (RO) in New Orleans, Louisiana.

At his May 2000 personal hearing before the undersigned 
traveling Member of the Board, the appellant withdrew his 
appeal for a rating in excess of 10 percent for tinnitus.  

The RO is instructed to read the text of this decision and 
Remand order in its entirety.  In particular, the attention 
of the RO is directed to specific instructions contained in 
the Remand section of this decision pertaining to the 
condition and status of the veteran's claims folder and 
outlining mandatory action to be taken prior to returning the 
case to this Board.  


FINDING OF FACT

The appellant's claims for a rating in excess of 50 percent 
for PTSD, for a compensable rating for bilateral defective 
hearing, and for a total disability rating based on 
unemployability due to service-connected disabilities are 
plausible because he has alleged an increase in the severity 
of his service-connected disabilities that renders him 
unemployable, and such assertion must be presumed credible.


CONCLUSION OF LAW

The appellant's claims for a rating in excess of 50 percent 
for PTSD, for a compensable rating for bilateral defective 
hearing, and for a total disability rating based on 
unemployability due to service-connected disabilities are 
well grounded.
38 U.S.C.A. §§ 1110, 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

A claim for an increased rating is generally well grounded 
when the appellant indicates that he has suffered an increase 
in disability.  Proscelle v. Derwinski,  2 Vet. App. 629 
(1992);  Drosky v. Brown, 10 Vet. App. 251 (1997).  
Evidentiary assertions on or accompanying a veteran's 
application for benefits and the supporting evidence must be 
presumed to be true for purposes of determining a well-
grounded claim.  King v. Brown,  5 Vet. App. 19, 21 (1993);  
Murphy v. Derwinski,  1 Vet. App. 78, 81 (1990).  Exceptions 
to that rule occur when the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion. King, id., at  
21 (1993);  Espiritu v. Derwinski,  2 Vet. App. 492 (1992);  
Tirpak v. Derwinski,  2 Vet. App. 492 (1992).  The Board is 
of the opinion that the veteran's statements are competent as 
to the increase in the severity of his current 
symptomatology, although not to the ultimate issues of the 
degree of increase or unemployability.  Heuer v. Brown,  7 
Vet. App. 379, 384 (1995);  Falzone v. Brown,  8 Vet. 
App. 398, 405 (1995).
The Board finds that the appellant's claims for a rating in 
excess of 50 percent for PTSD, for a compensable rating for 
bilateral defective hearing, and for a total disability 
rating based on unemployability due to service-connected 
disabilities are plausible and are thus "well grounded" 
within the meaning of  38 U.S.C.A. §  5107(a) (West 1991).  

ORDER

The claims for a rating in excess of 50 percent for PTSD, for 
a compensable rating for bilateral defective hearing, and for 
a total disability rating based on unemployability due to 
service-connected disabilities are well grounded. 


REMAND

Where well grounded claims are presented, VA must meet its 
statutory duty to assist the veteran in the development of 
those claims.  38 U.S.C.A. §  5107(a)(West 1991);  Epps v. 
Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. denied.  

Effective June 10, 1999, VA revised the criteria for the 
evaluation of hearing impairment, including the appellant's 
service-connected bilateral defective hearing.  Pursuant to 
Karnas v. Derwinski, 1 Vet. App. 308 (1991), where a law or 
regulation changes after the claim has been filed or reopened 
before administrative or judicial review has been concluded, 
the version most favorable to the veteran applies unless 
Congress provided otherwise or permitted the VA Secretary to 
do otherwise and the Secretary did so.  The appeal for a 
compensable rating for the appellant's service-connected 
bilateral defective hearing is Remanded to the RO for further 
consideration and readjudication under the newly revised 
criteria provided under  38 C.F.R. Part 4, § 4.85, et. 
seq.(effective June 10, 1999) 

In addition, the record shows that the veteran has asked that 
he be afforded another VA psychiatric examination, including 
current psychological testing.  The Board finds that 
additional action is warranted to obtain the veteran's 
current VA outpatient treatment records, including all such 
records dated subsequent to September 1998.  The record 
further shows that there is a significant discrepancy between 
the findings and conclusions of various health care 
professionals connected with the veteran's treatment and 
those who have provided objective assessments of the veteran 
based upon a review of his medical record and current 
interviews with the veteran.  Further, although an 
Administrative Law Judge for the Social Security 
Administration has determined that the veteran is entitled to 
disability benefits, that determination did not take into 
consideration competent and pertinent medical evidence added 
to the record subsequent to the issuance of that decision.  

In addition, while there is evidence that the veteran has 
been found infeasible for vocational rehabilitation training, 
it is not clear that such finding is due to the severity of 
the veteran's psychiatric disability.  Rather, that 
conclusion appears to be based upon an assertion that the 
veteran "does not truly understand the purpose of Vocational 
Rehabilitation as it relates to his ability to become 
gainfully employed."  As the record is silent for any 
evidence that the veteran lacks ordinary comprehension, or 
the ability to understand the purpose and function of 
vocational rehabilitation training, the Board requires a 
clarification of that statement and a full report which 
addresses the feasibility of the veteran's participation in 
the Vocational Rehabilitation & Education (Chapter 31) 
program.  In addition, the veteran's complete Chapter 31 
(VR&E) folder must be associated with the claims folders 
until appellate consideration of these issues has been 
completed.  

The Board further finds that the RO should obtain additional 
VA or fee-basis psychiatric examinations of the appellant by 
a board of two psychiatrists who are qualified to diagnose 
and evaluate post-traumatic stress disorder (PTSD) and other 
psychiatric disability.  Evaluations conducted by physician's 
assistants and psychologists are not adequate for the 
purposes of this Remand, and the requested examinations 
should be conducted by psychiatrists who have not previously 
evaluated or treated the appellant, and who have reviewed his 
claims folders and medical records.  

The Board's review of the medical evidence shows that the 
veteran has been diagnosed with a variety of psychiatric 
disabilities since September 1993, including PTSD; major 
depression, recurrent; dysthymia; various forms of substance 
abuse; personality disorder (paranoid and/or schizotypal), 
etc.  In addition, several examiners have expressed their 
professional opinions that the veteran's depression is 
secondary to his substance abuse rather than his PTSD.  While 
the veteran's PTSD is alleged to have a component of 
isolation, based primarily on his own statements, he recently 
testified that he had a girlfriend who encouraged him to 
leave the house to do things; that he spends a lot of time 
watching television, rents video movies and occasionally goes 
for a ride in the car; and that he had spent the last weekend 
reading, watching television, cleaning the house, playing 
with his two-year-old son, and visiting relatives.  

The Board is precluded from differentiating between 
symptomatology attributed to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence which does so.  Mittleider v. West,  11 
Vet. App. 181, 182 (1998) (per curiam), citing  Mitchem v. 
Brown,  9 Vet. App. 136, 140 (1996).  Accordingly, the VA or 
fee-basis psychiatrists conducting the required additional 
psychiatric examinations of the veteran should distinguish 
between the symptoms which are attributable to the veteran's 
service-connected PTSD, and those which are residual or 
secondary to his diagnosed polysubstance abuse, personality 
disorders, etc.  In particular, the examining psychiatrists 
should address the relationship between the veteran's 
diagnosed recurrent major depression and his longstanding 
substance abuse, as documented in the record.  

The appellant is hereby notified that he has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

The veteran's claims folder is in disarray and is not in 
proper status for appellate review.  Multiple documents are 
intermixed and filed out of chronological sequence, and 
portions of hospital summaries, rating decisions, reports of 
private and VA examinations, correspondence from various 
individuals, notification letters to the appellant, 
statements of the case and supplements thereto, and numerous 
other documents are misfiled and intermixed with each other.  
Neither the RO's nor the Board's review can be accomplished 
with the claims folder in its current state.  That situation 
must be rectified prior to returning the case to the Board 
for further appellate review.  The current claims folder must 
be divided into two parts, identified as Volume I and II, and 
each must then be reviewed to ensure that the documents 
contained therein are in proper chronological sequence 
according to the date of receipt.  Failure to properly 
reorganize the veteran's claims folder as specified herein 
will result in another remand to ensure compliance.  

The Court has held that a remand by the Court or the Board 
confers on the veteran or other claimant, as a matter of law, 
the right to compliance with the remand orders.  The Court 
further held that a remand by the Court or the Board imposes 
upon the Secretary of Veterans' Affairs a concomitant duty to 
ensure compliance with the terms of the remand, either 
personally or as [] "the head of the Department."  
38 U.S.C.A. § 303 (West 1991).  Further, the Court stated 
that where the remand orders of the Board are not complied 
with, the Board itself errs in failing to ensure compliance.  
Stegall v. West,  11 Vet. App. 268 (1998).  Accordingly, the 
RO must review all examination reports prior to returning the 
case to the Board in order to ensure full and specific 
compliance with all instructions contained in remands by this 
Board.  All cases returned to the Board which do not comply 
with the instructions of the Board remand will be returned to 
the RO for further appropriate action as directed.  

The case is Remanded to the RO for the following actions:

1.  The RO should ask the veteran to 
identify specific names, addresses, and 
approximate dates of treatment for all 
private and VA health care providers from 
whom he has received treatment for his 
service-connected disabilities since May 
1997.  With any necessary authorization 
from the veteran, the RO should attempt 
to obtain copies of all pertinent records 
identified by the veteran that have not 
been previously secured.  The RO should 
further obtain all clinical records 
pertaining to treatment of the veteran at 
the VAMC, New Orleans, since September 
1998.

2.  The RO's Office of Vocational 
Rehabilitation & Education should be 
asked to review the veteran's Chapter 31 
folder, and to provide a clarification of 
the recent statement that the veteran 
"does not truly understand the purpose 
of Vocational Rehabilitation as it 
relates to his ability to become 
gainfully employed."  


Thereafter, the RO should ensure that the 
veteran's Vocational Rehabilitation & 
Education (Chapter 31) folder is 
complete, and that the Chapter 31 folder 
is associated with the claims folders 
until this appeal has been concluded.

3.  The current claims folder must be 
divided into two parts, identified as 
Volume I and II, and each must then be 
reviewed to ensure that the documents 
contained therein are in proper 
chronological sequence according to the 
date of receipt.  Failure to properly 
reorganize the veteran's claims folder as 
specified herein will result in another 
remand to ensure compliance.  

4.  The veteran should then be afforded 
another VA audiological and audiometric 
examination in compliance with the newly 
revised criteria for evaluating hearing 
acuity provided under  38 C.F.R. Part 4, 
§ 4.85, et. seq.(effective June 10, 
1999).  

5.  The RO should then schedule special 
VA or fee-basis psychiatric examinations 
of the appellant by a board of two 
psychiatrists who are qualified to 
diagnose and evaluate post-traumatic 
stress disorder (PTSD) and other 
psychiatric disability, and who have not 
previously examined or treated the 
appellant.  Physician's assistants and 
psychologists may not conduct the 
required psychiatric examinations.  The 
examining psychiatrists must each review 
the veteran's claims folders prior to the 
requested examinations.  The examinations 
are to be conducted in accordance with 
the diagnostic procedures outlined in the 
VA Physician's 

Guide for Disability Evaluation 
Examinations, and with the fourth edition 
of the Diagnostic and Statistical Manual 
of Mental Disorders (DSM-IV), all 
appropriate psychiatric studies, 
including psychological testing, are to 
be performed, and the results should be 
reported with multiaxial diagnoses and 
Global Assessment of Functioning (GAF) 
scores.  The examiners should determine 
the extent, etiology and correct 
diagnosis of any psychiatric disability 
found to be present, and reconcile 
conflicting diagnoses.  

In addition, the reporting psychiatrists 
should distinguish between the symptoms 
which are attributable to the veteran's 
service-connected PTSD, and those which 
are residual or secondary to his 
diagnosed polysubstance abuse, 
personality disorders, etc.  In 
particular, the examining psychiatrists 
should express an opinion as to any 
relationship which may exist between the 
veteran's diagnosed recurrent major 
depression and his longstanding substance 
abuse, as documented in the record.  The 
examiners should further express an 
opinion as to the impact of the veteran's 
PTSD, as distinguished from other, 
nonservice-connected psychiatric 
disabilities, upon his employability.  
Any and all opinions expressed must be 
accompanied by a complete rationale.  

6.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development actions have been 
conducted and completed in full.  In 
particular, the RO should review the VA 
psychiatric board report requested 
herein.  If any development is 
incomplete, or if any 

requested opinions are not provided, or 
if the report(s) of VA examinations do 
not affirmatively reflect that the 
examiners have reviewed the veteran's 
claims folders, such examination 
report(s) is/are inadequate and 
appropriate corrective action should be 
implemented prior to returning the case 
to the Board.

7.  The appellant has the right to submit 
additional evidence and argument on the 
matters the Board has remanded to the RO.  
Quarles v. Derwinski,  3 Vet. App. 129 
(1992);  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

8.  Thereafter, the RO should undertake 
any other indicated development and 
readjudicate the claims for a rating in 
excess of 50 percent for PTSD, for a 
compensable rating for bilateral 
defective hearing, and for a total 
disability rating based on 
unemployability due to service-connected 
disabilities, in light of the additional 
evidence obtained.  

If the benefits sought on appeal are not granted to the 
veteran's satisfaction, the RO should issue a Supplemental 
Statement of the Case, including all applicable law and 
regulations, and the appellant and his representative should 
be provided an opportunity to respond.  The case should then 
be returned to the Board for further appellate consideration, 
if otherwise in order.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
these claims.  

These claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 

Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West Supp. 1999) 
(Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.


		
	F.   JUDGE   FLOWERS
	Member, Board of Veterans' Appeals


